Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 85, the two occurrences of “electrical connections 106” should read “electrical connections 116” as in in Fig. 3A and Fig. 3B (106 designates roller 106).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and  claim 12 recites “nanostructures penetrating into the first layer and/or the second layer”. The specification does not specifically describe nanostructures penetrating into the first layer and the second layer.  To penetrate is generally defined as to pass, extend, pierce, or diffuse into or through something.  See the discussion below under 112(b) for more discussion of how this language is interpreted.  The specification discloses nanostructures 108 that are embedded within the electrically insulating matrix 112, but the nanostructures 108 do not appear to penetrate a first layer and/or a second layer in the sense of passing from outside of the layer to inside of the layer.  The specification does describe electrical connections 116 which bridge the first and second nanostructure layers, (Specification 84-85), however, the electrical connections 116 do not appear to penetrate through the layers but rather appear to be contacting nanostructures 108 on the surface of the layers (Fig. 3A and Fig. 3B, Paragraph 85).  Thus, the specification appears to show possession of nanostructures which are embedded in a layer, but not a nanostructure which is embedded in two layers (in a first layer and in a second layer) and not a nanostructure which penetrates one or more layers.  The examiner respectfully requests the applicant to clarify their intended understanding of the word “penetrating” with respect to the nanostructures and these layers, and to indicate explicitly where in the specification support for the claimed invention is found.
Claims 2-11 and claims 13-20 do not resolve this issue and are rejected similarly.
Claim 4 recites the material of claim 1, further comprising elongated, electronically insulating nanostructures penetrating the first layer and/or the second layer. The specification describes components fabricated from semi-conducting or conducting patterned nanostructures in an electrically insulating matrix (specification Paragraph 65). In the specification’s description of the nanostructures, however, the nanostructures are not disclosed as being insulating.  Thus, the specification does not disclose a set of elongated, electrically insulating nanostructures penetrating the first layer and/or the second layer.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “nanostructures penetrating into the first layer and/or the second layer”. To penetrate is generally defined as “to pass, extend, pierce, or diffuse into or through something”.  It is unclear whether the claim requires the nanostructure is positioned such that it reaches and/or crosses the boundary of the layer from the interior of the layer or whether the nanostructure may be enclosed in the layer and still be considered to “penetrate” it.  Does a structure that is entirely embedded in a layer “penetrate” the layer?  Or is it necessary to reach a boundary, or to cross a boundary of the layer?  For the purposes of examination, penetrate will be interpreted as requiring the nanostructure to be positioned such that it either reaches or crosses a boundary of the layer from the interior of the layer.  The examiner respectfully requests clarification on the claim interpretation of the word “penetrating” with respect to the nanostructures and these layers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajayan (US 2007/0138010).

Regarding claim 1, Ajayan discloses a material (Fig. 3A), comprising: a first layer (polymer matrix film 7 of nanosensor 3); a second layer (material 20 in Fig. 4); and elongated, electronically conductive nanostructures penetrating into the first layer and/or the second layer (Paragraph 17 and 20, conductive channel 5 comprising array of substantially aligned carbon nanotubes or carbon nanofibers 11 penetrates through polymer matrix film 7 and contacts electrodes 9 and 10 at opposite surfaces of the matrix material 7), wherein the elongated, electronically conductive nanostructures form a structural sensor (Paragraphs 22-23, current flowing through the nanostructures is sensitive to variations in the physical condition of a material in contact with the nanosensor and/or of the nanosensor itself).  
Regarding claim 12, Ajayan discloses a material (Fig. 3A), comprising: a first layer (polymer matrix film 7 of nanosensor 3); a second layer (material 20 in Fig. 4); and elongated, electronically conductive nanostructures penetrating into the first layer and/or the second layer (Paragraph 17 and 20, conductive channel 5 comprising array of substantially aligned carbon nanotubes or carbon nanofibers 11 penetrates through polymer matrix film 7 and contacts electrodes 9 and 10 at opposite surfaces of the matrix material 7), wherein first layer, second layer, and plurality of conductive nanostructures in combination form at least part of a structural sensor. (Paragraphs 22-23, current flowing through the nanostructures is sensitive to variations in the physical condition of a material in contact with the nanosensor and/or of the nanosensor itself).  
Regarding claim 2 and claim 13, Ajayan discloses the material as in claim 1 and the structural material as in claim 12, wherein the structural sensor is configured to determine whether a mechanical transformation has occurred in the material; determine a type of mechanical transformation that has occurred in the material; determine whether a defect is present within the material; and/or determine a type of defect that is present within the material (Paragraph 23, variations of current through the nanotubes is indicative of stress, strain, cracking, fracture and breakage of the material or nanosensor).
Regarding claim 3 and claim 14, Ajayan discloses the material as in claim 1 and the structural material as in claim 12, wherein the elongated, electronically conductive nanostructures are arranged in a pattern to form the structural sensor (Fig. 1, Fig. 2, conductive channels 5 are arranged in a pattern to form the nanosensor 3).
Regarding claim 5 and claim 15, Ajayan discloses the material as in claim 1 and the structural material as in claim 12, wherein the elongated, electronically conductive nanostructures comprise carbon nanotubes (Paragraph 14, conductive channel 5 is composed of carbon nanotubes).
Regarding claim 6 and claim 16, Ajayan discloses the material as in claim 1 and the structural material as in claim 12, wherein the material is a composite material (material is a nanotube/polymer composite and may have additional materials depending on the composition of material 20).
Regarding claim 7 and claim 17, Ajayan discloses the material as in claim 1 and the structural material as in claim 12, wherein the material is a laminated material (Fig. 4, Paragraph 24, nanosensor 3 is formed as a layer permanently attached onto the material 20).
Regarding claim 8 and claim 18, Ajayan discloses the material as in claim 1 and the structural material as in claim 12, wherein longitudinal axes of the elongated, electronically conductive nanostructures penetrate the first layer and/or the second layer (Fig. 3A, Paragraph 20, carbon nanotubes 11 are substantially aligned in a direction substantially perpendicular to the thickness direction of the polymer matrix film 7 and penetrate through the polymer matrix film).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ajayan in view of Tiano et al. (NPL – Boron Nitride Nanotubes) hereinafter Tiano.

Regarding claim 4, Ajayan discloses the material as in claim 1. Ajayan does not disclose wherein the material further comprises elongated, electronically insulating nanostructures penetrating the first layer and/or the second layer.
Tiano discloses the use of elongated electronically insulating nanostructures penetrating a material (Section 1: Boron Nitride nanotubes are electrically insulating and be utilized for mechanical reinforcements in composite materials, Section 6: structural composites, boron nitride nanostructures are capable of provide structural reinforcement and electronic insulation within polymeric matrices).
Ajayan and Tiano are analogous arts as both are in the field of nanotube composite materials. It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to add Boron Nitride nanotubes to the first layer between the conductive channels, doing so would allow the first layer to be structurally reinforced throughout the first layer without causing shorts between the conductive channels.  

Claims  9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ajayan in view of Wardle et al. (US 2011/0142091A1) hereinafter Wardle.

Regarding claim 9 and 19, Ajayan discloses the material as in claim 1 and the structural material as in claim 12. Ajayan further discloses wherein the first layer and nanostructures may be permanently incorporated into or attached onto the second layer (Ajayan; Paragraph 24, nanosensor 3 is comprised of the polymer matrix film 7 and the carbon nanotubes 11) and may also act as a structural reinforcing material (Ajayan; Paragraph 38).
Ajayan does not specifically disclose wherein the elongated, electronically conductive nanostructures reinforce an interface between the first layer and the second layer.  
Wardle discloses a material wherein the elongated, electronically conductive nanostructures reinforce an interface between a first layer and a second layer of a material. (Wardle; Paragraph 72) 
Ajayan and Wardle are analogous arts as both are in the field of structural sensors. It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to reinforce the interface bond between the sensing layer and a polymeric building material layer (acting as the second layer) using the elongated electronically conductive nanostructures. Doing so would allow the layers to remain in contact and provide accurate sensing information while the material is under duress.  If the polymeric building material layer is not itself being sensed, the combined sensing layer and polymeric building material layer can then be applied to another material being sensed (such as the airplane chassis or wing in Ajayan), with the polymeric building material layer acting as an adhesive layer or protective layer, for instance.
Regarding claim 10 and 20, the combination of Ajayan and Wardle disclose the material as in claim 9 and the structural material as in claim 19. Ajayan further discloses wherein longitudinal axes of the elongated, electronically conductive nanostructures penetrate the first layer and/or the second layer.  (Fig. 3A, Paragraph 20, carbon nanotubes 11  are substantially aligned in a direction substantially perpendicular to the thickness direction of the polymer matrix film 7)
Regarding claim 11, the combination of Ajayan and Wardle disclose the material as in claim 10,  wherein longitudinal axes of the elongated, electronically conductive nanostructures reinforce an interface between the first layer and the second layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/               Examiner, Art Unit 2857

/ANDREW SCHECHTER/               Supervisory Patent Examiner, Art Unit 2857